Citation Nr: 0922628	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial compensable rating for service-
connected diabetes mellitus. 

3.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted an 
increased rating of 10 percent for bilateral hearing loss and 
granted service connection and a noncompensable rating for 
diabetes mellitus due to Agent Orange exposure.  The matter 
is also on appeal from a January 2008 rating decision which 
denied service connection for diabetic retinopathy and 
peripheral neuropathy of the lower extremities.    

The Board notes that the issue of service connection for 
peripheral neuropathy as secondary to service-connected 
diabetes mellitus was not sufficiently developed for appeal.  
The  RO denied service connection for that issue in a July 
2008 rating decision; the Veteran did not submit a notice of 
disagreement.  On September 23, 2008, the Board received a 
written statement from the Veteran's representative which 
expressed the Veteran's intent to withdraw his appeal of 
service connection for peripheral neuropathy claimed as 
secondary to service-connected diabetes mellitus.  Again, 
that issue was not appealed and will not be considered by the 
Board.  
 

FINDINGS OF FACT

1.  The Veteran has demonstrated Level IV hearing acuity in 
his right ear and Level V hearing acuity in his left ear on 
his most recent VA audiologic examination.

2.  The Veteran's service-connected hearing loss does not 
demonstrate a level of impairment that warrants a rating in 
excess of 10 percent under VA regulations and has not been 
shown to result in marked interference with normal 
employability.    

3.  The evidence does not show that the Veteran adheres to a 
restricted diet to manage his diabetes mellitus.   

4.  The competent medical evidence does not show that the 
Veteran currently has diabetic retinopathy that is causally 
or etiologically related to service or to a service-connected 
disorder.  

5.  The competent medical evidence does not show that the 
Veteran is currently diagnosed with peripheral neuropathy of 
the lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.85, Diagnostic Code 6100 (2008).  

2.  The schedular rating criteria for an initial compensable 
rating for service-connected diabetes mellitus have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.119, Diagnostic Code 7913 (2008).   

3.  The criteria for service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2008).  

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service and may not be presumed 
to have resulted from herbicide exposure.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

As to the increased rating claims for hearing loss and 
diabetes mellitus, the Board finds that the requirements of 
the VCAA have been met and that VA has no further duty prior 
to Board adjudication.  The RO originally provided VCAA 
notice to the Veteran in correspondence dated in May 2006.  
In that letter, the RO advised the Veteran of what the 
evidence must show to establish entitlement to increased 
rating  compensation benefits.  The RO advised the Veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  Although 
no longer required by the regulations, the RO also requested 
that the Veteran send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  

In the May 2006 correspondence, the RO informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The RO informed the Veteran in a May 2008 letter 
that in regards to assigning a disability rating, VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment and daily life.  The RO also provided 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  The RO 
included the VA ratings schedular criteria applicable to the 
Veteran's service-connected bilateral hearing loss and 
diabetes mellitus.  38 C.F.R. 4.85, 4.119, Diagnostic Codes 
6100, 7913.  This correspondence satisfied the notice 
requirements for increased ratings claims identified by the 
Court in Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  

Although the May 2008 notice was not provided until after the 
initial adjudication of the claim, the RO subsequently 
readjudicated the claim and issued a supplemental statement 
of the case in July 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding the diabetic retinopathy and peripheral neuropathy 
claims, VCAA-compliant notice as to how to establish direct 
and secondary service connection and information about the 
division of responsibility in obtaining evidence was sent in 
a November 2007 letter.  In that correspondence, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has also satisfied the 
requirements of Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the Veteran's service treatment 
records, VA medical center (VAMC) treatment records and 
private records from Chase County Community Hospital, Great 
Plains Regional Medical Center, Burrows Vision Clinic and 
Hastings Audiologic Associates.  The Veteran has received 
three VA hearing examinations, one VA diabetes mellitus 
examination, two VA eye examinations and one VA peripheral 
nerves examination.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiologic examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the July 2006 VA examiner 
specifically noted the Veteran's complaint that his greatest 
hearing difficulties occurred when there was background 
noise, when he was in a crowd and when he was listening to 
female voices.  While the VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss disability, the Board finds that no 
prejudice resulted to the Veteran and, as such, the Board may 
proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.332(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id. 

While the July 2006 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the March 1994 and April 1997 VA 
examination reports, as well as the Veteran's own statements, 
adequately addresses the issue.  Therefore, while the July 
2006 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  When the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings, the 
Board must assign staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) (finding that there was no 
basis for drawing a distinction between initial ratings and 
increased-rating claims for the purpose of applying staged 
ratings).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

Hearing Loss

The Veteran was originally awarded service connection for 
bilateral hearing loss in April 1998.  In May 2006, the 
Veteran filed a claim for an increased rating.  In an August 
2006 rating decision, the RO granted a ten percent rating, 
effective May 4, 2006.  The issue before the Board is whether 
the Veteran is entitled to a rating greater than 10 percent 
for his bilateral hearing loss.  The Board will consider the 
present level of the Veteran's disability in making its 
determination.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).     

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  

The most recent VA audiologic examination, conducted in July 
2006, revealed the following audiogram results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
55
65
LEFT
30
35
45
55
70

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 50 
decibels in the right ear and 51 decibels in the left ear.  
Speech recognition (Maryland CNC) was 82 percent in the right 
ear and 68 percent in the left ear.  

The VA audiometric findings of July 2006 reflect level IV in 
the right ear and level V in the left ear under Table VI.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a ten percent rating.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The results 
from this examination do not demonstrate that the Veteran 
meets the criteria for a 20 percent rating under Diagnostic 
Code 6100.    

In an October 2007 statement in support of this appeal, the 
Veteran's representative challenged the results of the July 
2006 hearing examination based on factual inaccuracy in the 
testing protocol employed, the calibration of the equipment 
and the results as interpreted.  However, the representative 
has not presented any evidence showing that the testing 
methods or equipment used by VA are unreliable in evaluating 
a hearing loss disability.  He also has not presented 
evidence that any alternative method of evaluation would 
furnish results that would meet the criteria for an increase 
in the Veteran's hearing loss disability rating.  Because the 
Veteran's representative has not supported his argument that 
the VA examination was inadequate and has not argued that the 
Veteran's hearing loss has worsened since the time of the 
examination, the Board finds that the VA audiology 
examination report of July 2006 is sufficient for rating 
purposes.   

The Board also finds that the severity of the Veteran's 
bilateral hearing loss appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a 10 percent rating is appropriate for 
the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected bilateral hearing loss causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Diabetes Mellitus

The Veteran has been assigned a noncompensable rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
this code, a 10 percent rating is assigned for diabetes 
mellitus that is manageable by restricted diet only.  A 20 
percent rating is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A higher rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  Id.  

After a thorough review of the evidence, the Board finds that 
the current noncompensable evaluation under Diagnostic Code 
7913 accurately reflects the extent of the Veteran's 
disability and that a compensable rating is not warranted.  

The July 2006 VA diabetes examination report contains the 
Veteran's relayed medical history.  The examiner noted that 
the Veteran's diabetes was discovered during a routine 
screening and that he was asymptomatic.  The Veteran denied 
any episodes of ketoacidosis or hypoglycemic reactions.  The 
examiner stated that the Veteran developed significant 
obesity, was fatigued and had low energy and motivation.  
However, the Veteran was not on a restricted diet to control 
his diabetes, nor was he restricted in terms of physical 
activity.  The examination report shows that the Veteran took 
daily medication to manage his diabetes, but he did not 
require insulin.  The Veteran told the VA examiner that he 
was currently self-employed as a farmer.  He reported that he 
had not lost time from work and that the diabetes did not 
adversely affect his daily activities.  

There is little other evidence pertaining to the treatment of 
the Veteran's diabetes in the claims file.  Aside from 
references to his blood sugar levels, there is a June 2005 
recommendation for a dietary appointment at the VAMC.  
However, this recommendation pertained to his high 
cholesterol, not his diabetes, and there is no indication 
that the Veteran actually scheduled an appointment for a 
dietary consultation.  

Based on the foregoing, there is no evidence that indicates 
the Veteran's diabetes is of the severity necessary for a 
compensable rating.  The Board also finds that the severity 
of the Veteran's diabetes mellitus appeared to remain 
unchanged throughout the appeal period.  Accordingly, a 
staged rating is not in order and a noncompensable rating is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected diabetes mellitus causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing that 
secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  Service connection will not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  38 C.F.R. § 3.310(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  The veteran is entitled to 
the presumption of exposure only if he was present at some 
point on the landmass or inland waterways of the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).   

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003). 

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

Diabetic Retinopathy

After careful review of the record, the Board concludes that 
the Veteran is not entitled to service connection for 
diabetic retinopathy.  The Veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
diabetic retinopathy.  In addition, tests conducted during 
entrance and separation examinations do not show that his 
vision worsened in service.  A report of an April 1971 eye 
examination shows that the Veteran did not wear eye glasses, 
but he failed a driving test because of his visual acuity.  
The examiner noted bilateral myopia (near-sightedness) and 
astigmation.  No retinitis was found at that time.  

Apart from the reports of two VA examinations, the record is 
silent as to diabetic retinopathy.  In the report of a July 
2006 VA examination, the examiner noted that the Veteran did 
not have diabetic retinopathy but did have nuclear sclerotic 
cataracts, which were age-related.  

During his December 2007 VA examination, the Veteran reported 
that he had been diagnosed with diabetes four years prior.  
He stated that for the previous six months, he felt that his 
vision had worsened, especially in the right eye.  He was not 
receiving treatment at that time.  The Veteran had glasses 
that were three to five years old.  The VA examiner 
determined that the Veteran did not suffer from diabetic 
retinopathy and explained that his blurred vision was due to 
a combination of cataracts and refractive error.  The 
examiner stated that the cataracts were primarily age-related 
but noted that cataracts can occur earlier in patients with 
diabetes.  She explained that the Veteran would almost 
certainly have cataracts regardless or whether or not he had 
diabetes.  The examiner stated that cataract development may 
also be accelerated by sun exposure, and the Veteran had a 
high level of sun exposure over his reported 38 years as a 
farmer.  In conclusion, the VA examiner stated that she did 
not see any evidence of direct impact of the Veteran's 
diabetes on his vision.  

Since results of the VA examination indicate that the 
Veteran's blurred vision is caused by a combination of 
cataracts and refractive error, and the VA examiner did not 
attribute either of these to diabetes, the Board must deny 
the Veteran's claim.  Both VA examinations resulted in 
opinions unfavorable to the Veteran.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
diabetic retinopathy is not warranted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Peripheral Neuropathy 

The Veteran also requests service connection for peripheral 
neuropathy of the lower extremities as secondary to herbicide 
exposure.  The Veteran's service treatment records are silent 
for symptoms or diagnosis of peripheral neuropathy.  Although 
VAMC records from 2007 show complaints of numbness of the 
lower body, none of the medical evidence submitted shows a 
diagnosis of peripheral neuropathy.  

The Veteran was afforded a VA peripheral nerves examination 
in December 2007.  The Veteran described symptoms of numbness 
and decreased strength below the abdomen since May 2007.  The 
VA examiner diagnosed weakness secondary to malnutrition and 
vitamin deficiency and stated that no peripheral neuropathy 
was found.  

In order for the Veteran to be entitled to service connection 
for peripheral neuropathy, the medical evidence must show a 
diagnosis of that disability.  Without evidence of a current 
disability, the Board must find that the Veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  










ORDER

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.  

Entitlement to a compensable rating for service-connected 
diabetes mellitus is denied.  

Entitlement to service connection for diabetic retinopathy is 
denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


